JUSTICE EID,
dissenting.
T37 Proposed Initiative for 2018-2014 # 76 contains one subject: the recall of government officials. Every provision of the proposed initiative relates to that subject, including those that describe the new recall process and define the kinds of officials subject to it. Indeed, the two "subjects" identified by the majority are interrelated and congruous: the second "subject" (which defines the government officials to whom the new recall procedures apply) is necessarily a subset of the first (those new procedures). Because the proposed initiative easily satisfies the single-subject requirement, I respectfully dissent.
38 The majority is entirely correct that the proposed initiative both defines a new recall procedure for Colorado and applies that procedure to certain officials. Maj. op. 19. But I disagree that this fact somehow creates multiple subjects. On the contrary, the two "subjects" are integrally related: the proposed initiative first defines the new recall procedures, and then describes the class of government officials subject to them. To put it simply, the new procedures have to apply to someone-and here, they apply to the class of government officials enumerated in the proposed initiative. The provisions thus easily meet the requirement that they be "dependent upon or connected with each other." In re Proposed Initiative for 2011-2012 # 3, 2012 CO 25, ¶ 9, 274 P.3d 562 (citations omitted).
1 39 Nor does the proposed initiative present the danger of logrolling, as the majority holds. Maj. op. 1132-88. As we have de-seribed it, logrolling is the "combining [of] subjects with no necessary or proper connection for the purpose of garnering support for the initiative from various factions-that may have different or even conflicting interests-[in order tol lead to the enactment of measures that would fail on their own merits." In re Proposed Initiative for 2011-2012 #3, ¶11. The majority's suggestion that the proposed initiative somehow brings together disparate factions in order to achieve their otherwise disparate agendas is entirely unconvincing. Those who favor reforming the Colorado recall procedure as the initiative proposes would also favor the initiative's application of those reforms to a broad array of government officials. Both "subjects" identified by the majority are in fact interrelated, pointing in the same direction- reforming the recall procedures in Colorado.
1] 40 What is conspicuously absent from the majority's opinion, moreover, is any deference to the Title Board's determination that the proposed initiative contains a single subject. In reviewing actions of the Title Board, "we employ all legitimate presumptions in favor of the propriety of the Board's actions." In re Proposed Initiative for 2009-2010 # 45, *89234 P.3d 642, 645 (Colo.2010). We will "only overturn the Title Board's finding that an initiative contains 3 single subject in a clear case." In re Proposed Initiative for 2011-2012 # 3, ¶ 6. Among other things, this restraint ensures that we apply the single-subject rule “Without conforming it to [our] own policy preferences." In re Proposed Initiative for 2000-2010 # 91, 235 P.3d 1071, 1088 (Colo.2010) (Coats, J .. dissenting). While the majority cites these principles, maj. op. 18, it utterly fails to abide by them.
[ 41 Mindful of otir lithited role in reviewing proposed initiatives, I would find that this proposed initiative is nowhere near the "clear case" of multiple subjects required by our case law. Accordingly, I pespectfully dissent from the majority's opinion finding that Proposed Initiative for 2018-2014 #76 contains more than one subject.
I am authorized to state that JUSTICE COATS joins in the disseht.